Case 1:17-cr-00548-PAC Document 98-6 Filed 06/18/19 Page 1 of 4




                   Exhibit F
                 Case 1:17-cr-00548-PAC Document 98-6 Filed 06/18/19 Page 2 of 4




AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern District of New York

                 In the Matter of the Search of                              )
             (Briefly describe the property to be searched                   )
              or identify the person by name and address)                    )       Case No. S1 17 Cr. 548 (PAC)
                                                                             )
                        See Attachment A
                                                                             )
                                                                             )

                                              SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of            New York
(identify the person or describe the property to be searched and give its locatfon):

 See Attachment A

            The person or prope1ty to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


            The search and seizure are related to violation(s) of (insert statutmy citations):
 Title 18, United States Code, Sections 401 (contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized computer access),
 1503 (obstruction of justice), 1791 (smuggling contraband into a federal detention facility) and 2252A (illegal acts related to child pornography)

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                October 18, 2018
                                                                                                                    (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10 p.m.     ~ at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
         The officer executing this warrant, or an officer present during the execution of the wal1'ant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
    Ill' Upon its return, this wal1'ant and inventory should be filed under seal by the Clerk of the Court. _ _ _ __
                                                                                                                                      USMJ Initials

      i'5 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) !\lffor              30      days (not to exceed 30).
                                                       • until, the facts justifying, the later specific date of
Date and time issued:            l) c)i,~ \, I ?.,<> I y     (e
                                                      '-li °b'l f.f!l.                                 Judge's signature


City and state:         New York, NY                                                    The Honorable Paul A. Crotty, U.S.D.J.
                                                                                                     Printed name and title




                                                                                                                                          JAS_021261
        Case 1:17-cr-00548-PAC Document 98-6 Filed 06/18/19 Page 3 of 4




                                             Attachment A

 I.       Identification of the CD to Be Searched

          The CD is a silver and white compact disc bearing the marking "2018.10.5" and "65C-

. NY-2142433." The CD is currently located at the FBI's New York Field Office, 26 Federal Plaza,

 New York, New York.             The CD contains the contents of three encrypted email accounts

 ("Encrypted Account-1," "Encrypted Account-2," and "Encrypted Account-3," together the

 "Encrypted Accounts").

          The Encrypted Accounts are encrypted email accounts downloaded to the CD from a

 foreign service provider known as ProtonMail Secure Message, which according to its website is

 based in Switzerland. Encrypted Account-1 is the account named annonl204@protonmail.com;

 Encrypted Account-2 is the account named presumedguilty@protonmail.com; and Encrypted

 Account-3 is the account named freejasonbourne@protonmail.com.

 II.      Execution of the Warrant

          Law enforcement agents are permitted to execute the search warrant at any time in the day

 or night. Upon the execution of this warrant, notice will be provided at or as soon as possible after

. the execution of the search.

 III.     Items to Be Searched and Seized

          A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

          The CD may be searched for the seizure of the following evidence, fruits, and

. instrumentalities of: Title 18, United States Code, Sections 401 (contempt of court); Title 18,

 United States Code, Section 793 (unlawful disclosure of classified information); Title 18, United

 States Code, Section 1030 (unauthorized computer access), Title 18, United States Code, Section

 1503 (obstruction of justice), Title 18, United States Code, Section 1791 (smuggling contraband

 into a federal detention facility) and Title 18, United States Code, Section 2252A (illegal acts




                                                                                               JAS_021262
   Case 1:17-cr-00548-PAC Document 98-6 Filed 06/18/19 Page 4 of 4




related to child pornography); as well as conspiracies and attempts to violate these provisions and

aiding and abetting these offenses (the "Subject Offenses"), including:

               a.     Evidence of the identity(ies) of the user(s) of the Encrypted Accounts and

contraband cellphones in the Metropolitan Correctional Center (the "Contraband Cellphones"), as

well as other coconspirators in contact with the Encrypted Accounts and/or Contraband

Cellphones;

               b.     Evidence relating to the geolocation of the users of the Encrypted

Accounts at times relevant to the Subject Offenses;

               c.     Evidence relating to the participation in the Subject Offenses by Schulte,

Omar Amanat, and others using or in communication with the Encrypted Accounts and/or

Contraband Cellphones;

               d.     Evidence concerning financial institutions and transactions used by the

users of the Encrypted Accounts and/or Contraband Cellphones in furtherance of the Subject

Offenses;

               e.     Communications evidencing crimes, including the Subject Offenses;

               f.     Evidence of and relating to computers or other online accounts and facilities

(such as additional email addresses) controlled or maintained by the user(s) of the Encrypted

Accounts and/or Contraband Cellphones; and

               g.     Passwords or other information needed to access any electronic devices like

the Contraband Cellphones or facilities like the Encrypted Accounts.




                                                2




                                                                                            JAS_021263
